                Case 20-10553-CSS        Doc 1074      Filed 11/05/20          Page 1 of 1

                                                                                                 BL9684658

                          THE UNITED STATES BANKRUPTCY COURT
                FOR THE DISTRICT OF DELAWARE, WILMINGTON DIVISION


In Re:     ART VAN FURNITURE, LLC                        Chapter: 7
                                                         Bankruptcy No: 20-10553




                                     WITHDRAWAL OF CLAIM




  American Express Travel Related Services Co, Inc, by and through its counsel, withdraws its Proof of
Claim Number 3031 filed on June 12th, 2020, for account number 5851 and in the amount of $16,627.82.




                                                   Respectfully submitted,



                                                   By: /s/ Shraddha Bharatia

                                                       Shraddha Bharatia, Claims Administrator
                                                       Becket & Lee LLP
                                                       POB 3001
                                                       Malvern, PA 19355-0701



                                                       DATE:            11/5/2020
